04-201Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This action is in response to the papers filed on September 13, 2021. Claims 1-5, 7-15, 17, 23-30 and 32-35 are currently pending. Claims 6 and 31 have been canceled, claims 9 and 13 have been amended  and claims 33-35 have been added by Applicants’ amendment filed on 9/13/2021.
Applicant's election without traverse of Group II, claims 9-13, 16 and 17, drawn to lentiviral vectors, in response to the restriction requirement filed on January 31, 2018 was previously acknowledged. Additionally, Applicants’ election of the vector comprising the nucleotide of SEQ ID NO:3 (claim 17) was previously acknowledged.
Claims 1-8, 14 and 15 (claim 6 now canceled) were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-IV was previously made FINAL.
	Therefore, claims  9-13, 17 and 23-35 are currently examined on the merits
Applicant’s representative was contacted November 15, 2021 to amend claims  32-33 and to cancel claims  1-5, 7, 8 and 14  to set forth the claims filed on 9/13/2021  in condition for allowance.
Authorization for the examiner’s amendment was given by Robert Netter on November 16, 2021.    
Claims 9-13, 17 and 23-35 are allowable. Claim 9 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15 of the restricted Group IV, drawn to a method of making viral particles, previously withdrawn from consideration as a result 
Because claim 15 previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 1/31/2028 between Groups II and IV is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’ amendment
Withdrawn claims 1-5, 7, 8 and 14 are canceled. 
Withdrawn claim 15 is rejoined. Claims 32 and  33 are amended.

Claims 32 and  33 have been amended as follows:


Page 7, line 1 of claim 32, the phrase “ of claim 31,” has been replaced by ----of claim 9,----

Page 7, line 1 of claim 33, the phrase “ A method for inducing” has been replaced by ----An ex vivo method for inducing----

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest a self-inactivating lentiviral vector for inducing expression of human beta-globin in erythrocytes and/or erythrocyte progenitor cells as claimed.                                                                                                                                                                                                

    PNG
    media_image1.png
    69
    719
    media_image1.png
    Greyscale


Claim 9 has been amended to recite: 
“wherein the lentiviral vector comprises in the 5’ to 3’ direction: said 5’ long terminal repeat (LTR), said sequence that is the reverse complement of a sequence encoding modified
adult human beta-globin comprising a βT870 mutation (B- globinM) under the control of said promoter and linked to said first polyadenylation signal, said globin gene locus control region (LCR), said self-inactivating 3’ LTR comprising said ankyrin insulator element (Ank), said Woodchuck Post- Regulatory Element (WPRE), and said second polyadenylation signal.”

Allen et al. (US Pub 2012/0039932; of record IDS filed on 7/20/2017) depicts a vector in Figure 5A wherein the WPRE is adjacent to the gene of interest (antigen) and in between the 5' and 3' LTRs. In complete contrast, the instant claims require a WPRE which is 3' to the self-inactivating 3' LTR (page 14, Applicants’ remarks  filed on 1/4/2021).
	In the instant invention, not only the full length of intron 2 is responsible for the unexpected and statistically significant improvement of the ALS-10 relative to the AnkT9W illustrated  in Figure 12 but also the WPRE which is 3' to the self-inactivating 3' LTR  in the context of the ALS10 construct.
Withdrawn rejections
                                                  Claim Rejections - 35 USC § 103
  	In view of Applicants’ amendment of claim 9,  the rejection of claims 9 and 12-13 under 35 U.S.C. 103(a) as being unpatentable over Leboulch et al., (US Pub 20120009161; of record 
***
In view of Applicants’ amendment of claim 9,  the rejection of claim 11 under 35 U.S.C. 103(a) as being unpatentable over Leboulch et al., (US Pub 2012/0009161; of record IDS filed on 7/20/2017) in view of Kohn et al.,  (WO 2014/043131; of record IDS filed on 7/20/2017; Citations are from the National Stage U.S. US Pub 2015/0224209.  The National Stage is deemed an English language translation of the PCT) and Allen et al (US Pub 2012/0039932; of record IDS filed on 7/20/2017) as applied to claim 9 above, and further in view of Huebers et al., (Physiol. Rev. 67, 520–582 (1987) and Li et al (2010; Nature Medicine. pp. 177-183) has been withdrawn. 
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claim 9,  the rejection of claims 9-13, 17 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Conclusion
Claims 9-13,  15, 17,  23-30 and 32-35 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633